[Cite as Progressive Macedonia, L.L.C. v. Shepherd, 2021-Ohio-792.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


 PROGRESSIVE MACEDONIA, LLC                             :             OPINION
 d.b.a. AVENUE AT MACEDONIA,
                                                        :
                  Plaintiff-Appellant,                                CASE NO. 2020-T-0036
                                                        :
         - vs -
                                                        :
 DAVID A. SHEPHERD, GUARDIAN OF
 ESTATE FOR VICTOR A.E. SANSONE,                        :

                  Defendant-Appellee.                   :


 Civil Appeal from the Trumbull County Court of Common Pleas, Probate Division.
 Case No. 2019 CVA 0033.

 Judgment: Affirmed.


 William Cory Phillips, Rolf Goffman Martin Lang LLP, 30100 Chagrin Blvd., Suite 350,
 Cleveland, Ohio 44124 (For Plaintiff-Appellant).

 Susan M. Audey and Victoria L. Vance, Tucker Ellis LLP, 950 Main Avenue, Suite 1100,
 Cleveland, Ohio 44113-7213 (For Defendant-Appellee).

 Douglas J. Neuman, Neuman Law Office, LLC, 761 North Cedar Avenue, Suite 1, Niles,
 Ohio 44446 (Guardian ad litem).


MARY JANE TRAPP, P.J.

        {¶1}      Appellant, Progressive Macedonia, LLC d.b.a. Avenue at Macedonia

(“Macedonia”), appeals the judgment of the Trumbull County Court of Common Pleas,

Probate Division, which adopted a magistrate’s decision and assessed to Macedonia fees
for services rendered by Douglas J. Neuman (“Mr. Neuman”), as guardian ad litem

(“GAL”) for Victor A.E. Sansone (“Mr. Sansone”).

         {¶2}   The underlying matter involved Macedonia’s motion to remove appellee,

David A. Shepherd (“Mr. Shepherd”), as guardian of Mr. Sansone’s estate and to order

Mr. Shepherd to pay to the guardianship estate the debt caused by his alleged neglect of

duty.

         {¶3}   Macedonia contends that the trial court erred in ordering it to pay the GAL

fees because (1) it was not a party to the guardianship removal proceeding; (2) the trial

court did not have jurisdiction to render judgment against it; (3) the trial court did not serve

it with, or provide notice of, any demand for payment of GAL fees; and (4) the trial court’s

judgment is against public policy.

         {¶4}   After a careful review of the record and pertinent law, we find as follows:

         {¶5}   (1) Since this matter involves the trial court’s adoption of a magistrate’s

decision, Macedonia was required to file timely objections to the magistrate’s decision in

order to preserve its arguments on appeal. By failing to do so, Macedonia is prohibited

from raising on appeal any arguments it failed to preserve, except for a claim of plain

error.

         {¶6}   (2) Macedonia has not made a plain error argument on appeal, and the plain

error doctrine may not be applied to reverse a civil judgment to allow litigation of issues

which could easily have been raised and determined in the trial court.

         {¶7}   (3) However, based on our review of Macedonia’s jurisdictional arguments,

we find that the trial court’s alleged errors did not implicate its jurisdiction. Therefore, its

judgment was not void.




                                               2
       {¶8}   Thus, we affirm the judgment of the Trumbull County Court of Common

Pleas, Probate Division.

                           Substantive and Procedural History

       {¶9}   In July 2019, Macedonia filed a document in the trial court entitled

“Petitioner’s Motion to Remove David Shepherd as Guardian of Estate and to Issue Order

of Payment (Request for Evidentiary Hearing).” As the case caption, Macedonia set forth

“In the Matter of: Guardianship of Victor A.E. Sansone” and the case number relating to

Mr. Sansone’s guardianship estate. Below the case caption, Macedonia set forth its

name and address, identifying itself as “Petitioner,” and Mr. Shepherd’s name and

address, identifying him as “Respondent.” Macedonia stated in its motion that there was

proper jurisdiction and venue and set forth factual allegations in numbered paragraphs.

       {¶10} A summary of Macedonia’s factual allegations are as follows:

       {¶11} Mr. Sansone was a patient at Macedonia’s long-term care facility in Summit

County, Ohio, since May 2018. He was a beneficiary of the Medicaid program, which

paid for most of his medical care needs that Macedonia provided. At some point, Mr.

Sansone was terminated from the Medicaid program due to his accumulation of funds

that placed him over the asset/resource limit for Medicaid eligibility, resulting in a balance

owed to Macedonia in excess of $70,000. Macedonia issued a discharge notice, but

discharge could not occur because a Medicaid application was subsequently filed. This

application was denied because of excess of funds. Thus, Mr. Shepherd failed to act as

required by law.

       {¶12} Macedonia requested that the trial court remove Mr. Shepherd as guardian

and order him to repay the successor guardian the damages or debt resulting from his




                                              3
alleged negligent conduct, including an order to surcharge Mr. Shepherd’s guardian bond

should payment not be made. Macedonia further requested an evidentiary hearing on its

motion.

        {¶13} The trial court opened a separate removal proceeding with a new case

number and issued a summons to Mr. Shepherd. Mr. Shepherd appeared through

counsel and filed an answer.

        {¶14} It appears that the trial court appointed Mr. Neuman, an attorney, as GAL

to investigate the allegations that Macedonia raised in its motion.1 Mr. Neuman filed a

motion to intervene in the removal proceeding and a report.

        {¶15} According to Mr. Neuman’s report, Mr. Sansone’s Medicaid benefits were

discontinued as a result of net proceeds from the sale of his former residence. Mr.

Shepherd spent down the proceeds in accordance with Medicaid regulations, and Mr.

Sansone was re-qualified for Medicaid benefits.               Mr. Sansone’s requalification was

applied retroactively so that his financial obligation to Macedonia would be satisfied. Mr.

Neuman concluded that Mr. Shepherd had acted diligently and in the best interest of the

ward and that Macedonia’s motion was not “well-founded.”

        {¶16} The trial court issued a judgment entry granting Mr. Neuman’s motion to

intervene and stated that he “shall be entitled to compensation and expenses for serving

as Guardian ad Litem herein upon the approval of a written application submitted to the

Court.” Mr. Neuman subsequently filed an answer.

        {¶17} The trial court held a status conference, where Macedonia and Mr.



1. The record before us does not contain a judgment entry appointing Mr. Neuman or defining his requested
services. However, the record on appeal only relates to the guardian removal proceeding and not
proceedings involving Mr. Sansone’s guardianship estate.


                                                   4
Shepherd appeared by counsel and where Mr. Neuman appeared on his behalf. The trial

court’s subsequent judgment entry indicates that Mr. Shepherd’s counsel and Mr.

Neuman raised the issue of whether Macedonia had standing to bring the action. The

trial court set forth a briefing schedule on this issue, as well as a discovery deadline, and

a trial date.

       {¶18} Mr. Neuman filed a notice of withdrawal of his objection to Macedonia’s

standing.

       {¶19} Mr. Shepherd filed a brief and position statement arguing that Macedonia,

as a creditor, lacked standing to advocate for his removal and seek to hold him liable but

that it may file an exception to the guardianship’s account for any balance due.

       {¶20} Macedonia filed a brief and position statement arguing that it had standing

as an “interested party” to fully participate in resolving the issue before the trial court.

       {¶21} Mr. Sansone died in October 2019. Mr. Shepherd filed a motion to dismiss

Macedonia’s motion to remove/order payment as moot. Macedonia filed a motion to

dismiss and/or withdraw its motion to remove/order payment and indicated it had filed an

exception to the guardian’s final account, which would “resolve any claim regarding the

Guardian’s potential liability for the debt owed to Petitioner.” The trial court issued a

judgment entry granting Macedonia’s motion, dismissed Macedonia’s motion to

remove/order payment, and assessed costs to Macedonia.

       {¶22} In February 2020, Mr. Neuman filed a motion for GAL fees for legal services

rendered in the amount of $2,470 and attached an itemized statement. He requested

payment from the trial court’s “indigent fund” because there were no funds available from

Mr. Sansone to pay the fees.




                                               5
       {¶23} On March 12, 2020, the magistrate issued a report and decision. The

magistrate found that Mr. Neuman’s requested fees were reasonable, appropriate, and

beneficial to Mr. Sansone; it was necessary to appoint a GAL to investigate the allegations

raised in Macedonia’s motion to remove/order payment; and Macedonia dismissed the

matter prior to adjudication. The magistrate determined that as “the party seeking relief

herein,” it was appropriate for Macedonia “to bear all costs for the guardian ad litem.”

Therefore, it recommended that Macedonia pay $2,470 to Mr. Neuman within 14 days.

       {¶24} The magistrate’s decision contained the required notice stating that “a party

shall not assign as error on appeal the court’s adoption of any factual finding or legal

conclusion, whether or not specifically designated as a finding of fact or conclusion of law

under Civ.R. 52(D)(3)(a)(ii), unless the party timely and specifically objects to that finding

or legal conclusion as required by Civ.R. 53(D)(3)(b).”

       {¶25} On the same day, the trial court issued a judgment entry adopting the

magistrate’s decision, reiterating the magistrate’s findings and determination as its own,

and converting the magistrate’s recommendation into an order. The record of the removal

proceeding does not reflect that Macedonia filed objections to the magistrate’s decision.

       {¶26} Macedonia appealed the trial court’s judgment and raises the following sole

assignment of error:

       {¶27} “The      probate   court   committed   error   when    it   ordered   Appellant

(“Macedonia”) to pay the costs and fees of the guardian ad litem when Appellant was not

a party to the in rem guardianship proceedings and without any notice to Appellant of a

demand and without providing Appellant an opportunity to object (T.D. 22).”




                                              6
                                       Standard of Review

       {¶28} This case involves the trial court’s adoption of a magistrate’s decision

pursuant to Civ.R. 53.

       {¶29} Civ.R. 53 authorizes courts of record to appoint magistrates to assist them.

State ex rel. Franks v. Ohio Adult Parole Authority, 159 Ohio St.3d 435, 2020-Ohio-711,

151 N.E.3d 606, ¶ 9; Civ.R. 53(A) and (C)(1). When a matter is referred to a magistrate

for decision, the magistrate is required to prepare a written decision. Franks at ¶ 9; Civ.R.

53(D)(3)(a)(i) and (iii).

       {¶30} A party may file written objections to a magistrate’s decision within 14 days

of its filing. Civ.R. 53(D)(3)(b)(i).2 An objection to a factual finding, whether or not

specifically designated as such, shall be supported by a transcript of all the evidence

submitted to the magistrate relevant to that finding. Civ.R. 53(D)(3)(b)(iii). The objecting

party has 30 days from the time the objections are filed to file the hearing transcript. Id.

The objecting party may also seek leave of court to supplement objections if the

objections were filed before the transcript had been filed. Id.

       {¶31} A magistrate’s decision is not effective unless adopted by the court. Civ.R.

53(D)(4)(a). Whether or not objections are timely filed, a court may adopt or reject a

magistrate’s decision in whole or in part, with or without modification. Civ.R. 53(D)(4)(b).

If one or more objections to a magistrate’s decision are timely filed, the court shall rule on

those objections by undertaking an “independent review” of the objected matters to




2. Since the magistrate’s decision was issued on March 12, 2020, the applicable deadlines in Civ.R. 53
were tolled pursuant to the Supreme Court of Ohio’s order in In re Tolling of Time Requirements Imposed
by Rules Promulgated by the Supreme Court and Use of Technology, 158 Ohio St.3d 1516, 2020-Ohio-
2975, 145 N.E.3d 299.


                                                  7
ascertain whether the magistrate properly determined the factual issues and appropriately

applied the law. Civ.R. 53(D)(4)(d).

       {¶32} In addition to adopting, rejecting, or modifying a magistrate’s decision, the

court shall also enter a judgment or interim order. Civ.R. 53(D)(4)(e). The court may

enter a judgment during the 14 days permitted for the filing of objections or after the 14

days have expired. Civ.R. 53(D)(4)(e)(i). If the court enters a judgment during the 14

days, the timely filing of objection operates as an automatic stay until the court disposes

of the objections and vacates, modifies, or adheres to its previously entered judgment.

Id.

       {¶33} As the Supreme Court of Ohio has explained, “[a] party’s failure to file

objections to a magistrate’s decision has consequences.” Franks at ¶ 9. “‘Except for a

claim of plain error, a party shall not assign as error on appeal the court’s adoption of any

factual finding or legal conclusion, whether or not specifically designated as a finding of

fact or conclusion of law * * *, unless the party has objected to that finding or conclusion

as required by Civ.R. 53(D)(3)(b).’” Id., quoting Civ.R. 53(D)(3)(b)(iv).

       {¶34} “Thus, in a civil case before a trial court, when a party fails to file objections

to a magistrate’s decision, that party waives the right to later assign as error on appeal

the court’s adoption of any of the magistrate’s findings and conclusions.” Id.

       {¶35} There is no dispute that Macedonia did not file objections to the magistrate’s

decision in the removal proceeding. Macedonia states in its appellate brief that it filed an

objection to the magistrate’s decision in the guardianship estate proceeding rather than

the removal proceeding, and the trial court overruled it on that basis. Macedonia does

not assert that its actions complied with Civ.R. 53(D)(3)(b).




                                              8
       {¶36} Instead, Macedonia contends that the applicable standard of review is de

novo, citing this court’s decision in In re Guardianship of Tracey, 11th Dist. Trumbull No.

2006-T-0108, 2007-Ohio-2310. However, Tracey is procedurally distinguishable, as it did

not involve the trial court’s adoption of a magistrate’s decision under Civ.R. 53. See id.

at ¶ 1, ¶ 14.

       {¶37} Macedonia further contends in its reply brief that a judgment rendered

without personal jurisdiction is void and that this issue cannot be waived, citing the

Supreme Court of Ohio’s decision in Lingo v. State, 138 Ohio St.3d 427, 2014-Ohio-1052,

7 N.E.3d 1188.

       {¶38} However, Lingo involved the issue of a court’s subject matter jurisdiction.

See id. at ¶ 25. The court has specifically held that “‘the requirement that a court have

personal jurisdiction over a party is a waivable right * * *.’” Preferred Capital, Inc. v. Power

Eng. Group, Inc., 112 Ohio St.3d 429, 2007-Ohio-257, 860 N.E.2d 741, ¶ 6, quoting

Kennecorp Mtge. Brokers, Inc. v. Country Club Convalescent Hosp., Inc., 66 Ohio St.3d

173, 175, 610 N.E.2d 987 (1993).

       {¶39} In addition, this court has held that “‘[i]f a party enters a case, makes no

objection to jurisdiction, and asks the court to act on its behalf in some substantive way,

it will be held to have waived further objection.’” Promotional Prods. Group, Inc. v. Sunset

Golf, LLC, 11th Dist. Portage No. 2009-P-0041, 2010-Ohio-3806, ¶ 84, quoting

Grammenos v. Lemos, 457 F.2d 1067, 1070 (2d Cir.1972).

       {¶40} Accordingly, pursuant to Civ.R. 53, Macedonia is prohibited from raising on

appeal any arguments it failed to preserve by filing objections to the magistrate’s decision,

except for a claim of plain error. Franks at ¶ 11; Civ.R. 53(D)(3)(b)(iv).




                                               9
                                         Plain Error

       {¶41} As the Supreme Court has noted, “[t]he plain error doctrine originated as a

criminal law concept.” Goldfuss v. Davidson, 79 Ohio St.3d 116, 121, 679 N.E.2d 1099

(1997). “Although in criminal cases ‘[p]lain errors or defects affecting substantial rights

may be noticed although they were not brought to the attention of the court,’ Crim.R.

52(B), no analogous provision exists in the Rules of Civil Procedure.” (Emphasis sic.) Id.

       {¶42} Thus, the court has held that “[i]n applying the doctrine of plain error in a

civil case, reviewing courts must proceed with the utmost caution, limiting the doctrine

strictly to those extremely rare cases where exceptional circumstances require its

application to prevent a manifest miscarriage of justice, and where the error complained

of, if left uncorrected, would have a material adverse effect on the character of, and public

confidence in, judicial proceedings.” Id.

       {¶43} The court has further explained that while invocation of the plain error

doctrine is often justified in order to promote public confidence in the judicial process, it

is doubtful that the public’s confidence in the jury system is undermined by requiring

parties to live with the results of errors that they invited, even if the errors go to crucial

matters. Id. In fact, the idea that parties must bear the cost of their own mistakes at trial

is a central presupposition of our adversarial system of justice. Id. at 121-122.

       {¶44} “Moreover, the determination of a miscarriage of justice is often subjective.

Litigants whose cases have been thwarted by statutes of limitations or whose appeals

have been dismissed for failure to timely file a notice of appeal may believe they have

suffered a miscarriage of justice. Nevertheless, it is well established that failure to follow

procedural rules can result in forfeiture of rights.” Id. at 122.




                                              10
       {¶45} Thus, the court has held that “[t]he plain error doctrine should never be

applied to reverse a civil judgment simply because a reviewing court disagrees with the

result obtained in the trial court, or to allow litigation of issues which could easily have

been raised and determined in the initial trial.” Id.

       {¶46} While Macedonia has not forfeited arguing the existence of plain error on

appeal, it has not made a plain error argument in its appellate brief.

       {¶47} In addition, Macedonia appears to have invited many of alleged the errors

it now appeals. It could have easily raised all of these issues in the trial court, by either

objecting during the removal proceeding or by filing objections to the magistrate’s

decision, which it failed to do. According to the Supreme Court of Ohio, we are not

permitted to the apply the plain error doctrine to reverse a civil judgment under such

circumstances. Goldfuss at 122.

       {¶48} However, since Macedonia alleges that the trial court lacked jurisdiction,

resulting in a void judgment, we believe that discussion of Macedonia’s jurisdictional

arguments is warranted.

                                  Macedonia as a Party

       {¶49} In its first and second issues for review, Macedonia contends that the trial

court “unlawfully” designated the removal proceeding as an adversary proceeding rather

than as an in rem proceeding, contrary to the Supreme Court of Ohio’s decision in In re

Guardianship of Spangler, 126 Ohio St.3d 339, 2010-Ohio-2471, 933 N.E.2d 1067. By

doing so, the trial court “created the appearance that Macedonia was a party thereto.”

Therefore, the trial court was without “jurisdiction” to find Macedonia, a nonparty, liable

for the GAL’s fees, making its judgment entry void.




                                             11
       {¶50} Macedonia’s use of the term “jurisdiction” appears to conflate the separate

concepts of subject-matter jurisdiction, personal jurisdiction, and standing. See Bank of

Am., N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275, 21 N.E.3d 1040, ¶ 18 (“The

often unspecified use of this polysemic word can lead to confusion and has repeatedly

required clarification as to which type of ‘jurisdiction’ is applicable in various legal

analyses”). Therefore, we set forth the legal standards governing each concept.

                                       Jurisdiction

       {¶51} The Supreme Court of Ohio has held that “the question of whether a

judgment is void or voidable generally depends on ‘whether the Court rendering the

judgment has jurisdiction.’” Miller v. Nelson-Miller, 132 Ohio St.3d 381, 2012-Ohio-2845,

972 N.E.2d 568, ¶ 12, quoting Cochran’s Heirs’ Lessee v. Loring, 17 Ohio 409, 423

(1848).

       {¶52} “‘Jurisdiction’ means ‘the courts’ statutory or constitutional power to

adjudicate the case.’” Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, 806 N.E.2d

992, ¶ 11, quoting Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 89, 118

S.Ct. 1003, 140 L.Ed.2d 210 (1998), and Morrison v. Steiner, 32 Ohio St.2d 86, 87, 290

N.E.2d 841 (1972), paragraph one of the syllabus. The term encompasses jurisdiction

over the subject matter and over the person. Id.

       {¶53} Lack of personal jurisdiction is a defense that may be raised by a defendant

in a civil case. In re Z.R., 9th Dist. Summit No. 26860, 2016-Ohio-1331, ¶ 8; see Civ.R.

3(A) and Civ.R. 4(A) (providing that a civil action is commenced by filing a complaint and

serving it on the defendant and requiring the clerk of court to “issue a summons for service

upon each defendant”) (Emphasis added.)




                                            12
       {¶54} The Supreme Court of Ohio has explained personal jurisdiction in a civil

case as follows:

       {¶55} “It is rudimentary that in order to render a valid personal judgment, a court

must have personal jurisdiction over the defendant. This may be acquired either by

service of process upon the defendant, the voluntary appearance and submission of the

defendant or his legal representative, or by certain acts of the defendant or his legal

representative which constitute an involuntary submission to the jurisdiction of the court.

The latter may more accurately be referred to as a waiver of certain affirmative defenses,

including jurisdiction over the person under the Rules of Civil Procedure.” Maryhew v.

Yova, 11 Ohio St.3d 154, 156 (1984).

       {¶56} Subject-matter jurisdiction is a court’s power to hear and decide a case on

the merits. State ex rel. Tubbs Jones v. Suster, 84 Ohio St.3d 70, 75, 701 N.E.2d 1002

(1998). It does not relate to the rights of the parties, but to the power of the court. Id. It

focuses on the court as a forum and on the case as one of a class of cases, not on the

particular facts of a case or the particular tribunal that hears the case. State v. Swiger,

125 Ohio App.3d 456, 462, 708 N.E.2d 1033 (9th Dist.1998). In the civil context, the

determinative issue is whether the plaintiff has alleged “‘any cause of action cognizable

by the forum.’” Id., quoting Avco Fin. Serv. Loan, Inc. v. Hale, 36 Ohio App.3d 65, 67,

520 N.E.2d 1378 (10th Dist.1987).

       {¶57} The term “jurisdiction” is also used when referring to a court’s exercise of

its jurisdiction over a particular case. Pratts at ¶ 12. This latter use of “jurisdiction”

encompasses the trial court’s authority to determine a specific case within that class of

cases that is within its subject matter jurisdiction. Id. It is only when the trial court lacks




                                              13
subject matter jurisdiction that its judgment is void; lack of jurisdiction over the particular

case merely renders the judgment voidable. Id. Once a tribunal has jurisdiction over both

the subject matter of an action and the parties to it, the right to hear and determine is

perfect; and the decision of every question thereafter arising is but the exercise of the

jurisdiction thus conferred. Id. See Kuchta at ¶ 19 (“[A]ny error in the invocation or

exercise of jurisdiction over a particular case causes a judgment to be voidable rather

than void”).

       {¶58} “Thus, a judgment is generally void only when the court rendering the

judgment lacks subject-matter jurisdiction or jurisdiction over the parties; however, a

voidable judgment is one rendered by a court that lacks jurisdiction over the particular

case due to error or irregularity.” Miller at ¶ 12.

                                          Standing

       {¶59} The concept of “standing” involves whether the plaintiff to a civil action has

alleged such a personal stake in the outcome of the controversy that he or she is entitled

to have a court hear the case. Clifton v. Blanchester, 131 Ohio St.3d 287, 2012-Ohio-

780, 964 N.E.2d 414, ¶ 15. Although a court may have subject matter jurisdiction over

an action, if a claim is asserted by one who is not the real party in interest, then the party

lacks standing to prosecute the action. Suster at 77. The lack of standing may be cured

by substituting the proper party pursuant to Civ.R. 17 so that a court otherwise having

subject matter jurisdiction may proceed to adjudicate the matter. Id.

       {¶60} According to the Supreme Court of Ohio, “[s]tanding is certainly a

jurisdictional requirement; a party’s lack of standing vitiates the party’s ability to invoke

the jurisdiction of a court—even a court of competent subject-matter jurisdiction—over




                                              14
the party’s attempted action.” Kuchta at ¶ 22. “But an inquiry into a party’s ability to

invoke a court’s jurisdiction speaks to jurisdiction over a particular case, not subject-

matter jurisdiction.” Id.

                                  Removal of Guardians

       {¶61} We next set forth the legal standards governing a probate court’s removal

of a guardian.

       {¶62} The Supreme Court of Ohio has held that it is a well-settled principle of law

that probate courts are courts of limited jurisdiction and are permitted to exercise only the

authority granted to them by statute and by the Ohio Constitution. Spangler, supra, at ¶

46.   The general grant of jurisdiction to probate courts regarding guardians is

comprehensive. Id.

       {¶63} For instance, R.C. 2101.24(A)(1)(e) provides that “‘[e]xcept as otherwise

provided by law, the probate court has exclusive jurisdiction: * * * [t]o appoint and remove

guardians, conservators, and testamentary trustees, direct and control their conduct, and

settle their accounts[.]’” Id. at ¶ 47-49, quoting R.C. 2101.24(A)(1)(e). R.C. 2101.24(C)

provides that “‘[t]he probate court has plenary power at law and in equity to dispose fully

of any matter that is properly before the court, unless the power is expressly otherwise

limited or denied by a section of the Revised Code.’” Id. at ¶ 51, quoting R.C. 2101.24(C).

       {¶64} In addition, the probate court is the “superior guardian,” and other guardians

must obey all probate orders. Id. at ¶ 52. For instance, R.C. 2111.50(A)(1) provides that

“‘[a]t all times, the probate court is the superior guardian of wards who are subject to its

jurisdiction, and all guardians who are subject to the jurisdiction of the court shall obey all

orders of the court that concern their wards or guardianships.’”            Id., quoting R.C.




                                              15
2111.50(A)(1).

       {¶65} The court has held that “[g]uardianship proceedings, including the removal

of a guardian, are not adversarial but rather are in rem proceedings involving only the

probate court and the ward.” Id. at ¶ 53. “Because the probate court is the superior

guardian, the appointed guardian is simply an officer of the court subject to the court’s

control, direction, and supervision.” Id. “The guardian, therefore, has no personal interest

in his or her appointment or removal.” Id. However, “the probate court has the plenary

authority to investigate guardians.” Id. at ¶ 54. It also has “‘the inherent power to sua

sponte consider removal’” of a guardian. Id., quoting In re Guardianship of Herr, 5th Dist.

Richland No 98-CA-16-2, 1998 WL 666986, *2 (Sept. 2, 1998).

       {¶66} Although the Ohio Revised Code does not specify a procedure for doing so,

Ohio courts have found that an “interested person” may move for the removal of a

guardian. In re Guardianship of Bakhtiar, 2018-Ohio-1764, 113 N.E.3d 24, ¶ 37 (9th

Dist.). Since there is necessarily no statutory definition of the term “interested person,”

courts appear to make this determination on a case-by-case basis. See, e.g., In re

Guardianship of Constable, 12th Dist. Clermont Nos. CA2006-08-058 & CA2006-09-067,

2007-Ohio-3346, ¶ 9 (collecting cases).

       {¶67} However, the Supreme Court of Ohio has noted that “an in rem

guardianship proceeding, which, at its basic level, involves the court and the ward or

potential ward[,] * * * inherently limits any interest or standing of a third party.” In re

Guardianship of Santrucek, 120 Ohio St.3d 67, 2008-Ohio-4915, 896 N.E.2d 683, ¶ 12.

       {¶68} With the above principles in mind, we consider the merits of Macedonia’s

void-judgment argument.




                                            16
                                         Analysis

       {¶69} As Spangler makes clear, a probate court has “comprehensive” statutory

authority regarding guardianships under R.C. 2101.24(A)(1)(e) and plenary authority to

investigate guardians under R.C. 2101.24(C). Id. at ¶ 46, ¶ 54. Thus, in this case, the

trial court had subject matter jurisdiction to consider the allegations that Macedonia raised

in its motion.

       {¶70} With respect to personal jurisdiction, Macedonia was not a “defendant”

under the civil rules. Rather, Macedonia instituted the underlying removal proceeding by

filing a motion in which it sought the affirmative relief of Mr. Shepherd’s removal as

guardian and his personal liability for the alleged debt owed to it.

       {¶71} In fact, portions of Macedonia’s motion are organized in a manner similar to

a civil complaint, as demonstrated below:




                                             17
       {¶72} Thus, below the case caption, Macedonia set forth its name and address,

identifying itself as “Petitioner,” and Mr. Shepherd’s name and address, identifying him as

“Respondent.” See Civ.R. 10(A).

       {¶73} Macedonia also made factual allegations in numbered paragraphs. See

Civ.R. 10(B). Contrary to its arguments on appeal, Macedonia specifically alleged that

“jurisdiction and venue are proper.”

       {¶74} In addition to instituting the removal proceeding, Macedonia participated

throughout and appeared before the trial court. When Mr. Shepherd and Mr. Neuman

questioned Macedonia’s standing at a status conference, Macedonia filed a brief

vigorously defending its right to continue participating in the removal proceeding as an

“interested party.”

       {¶75} Therefore, to the extent the trial court erred by designating the removal

proceeding as an adversary proceeding and conferring standing to Macedonia, its alleged

errors did not implicate its subject matter jurisdiction or personal jurisdiction. Instead, the

trial court’s alleged errors involved the exercise of its jurisdiction, making its subsequent

judgment voidable due to alleged error or irregularity, not void. See Miller, supra, at ¶ 12;

Kuchta, supra, at ¶19.

       {¶76} Although Macedonia relies on Spangler in support of its position, our

conclusion is wholly consistent with Spangler.

       {¶77} In Spangler, a county board of developmental disabilities filed a motion in

the probate court to remove as ward’s parents as guardians and appoint a protective

services agency as successor guardian. Id. at ¶ 8. The probate court granted the motion

to remove on a temporary basis and appointed the agency as temporary guardian. Id.




                                              18
       {¶78} The parents filed a motion to dismiss the board’s motion, arguing that it had

no statutory authority or standing to file it. Id. at ¶ 9. The probate court joined the board

as a party to the removal proceeding for the purposes of prosecuting its motion and

denied the parents’ motion to dismiss. Id. at ¶ 10.

       {¶79} The ward filed a motion to dismiss the board from the case, arguing that it

lacked standing to be considered a party. Id. The probate court denied the motion,

determining that the board was an “interested party.” Id. at ¶12. Following a hearing, the

probate court removed the parents as guardians and ordered that the agency continue

as the legal guardian of the ward’s person.

       {¶80} The parents and the ward separately appealed to this court, where we

reversed the probate court’s judgment in a split decision. Id. at ¶ 15.

       {¶81} The Supreme Court of Ohio accepted the board’s discretionary appeal “to

determine whether a board of * * * developmental disabilities has the authority and

standing to request that a probate court remove a guardian of an incompetent adult and

whether the probate court has the authority to conduct proceedings to remove a guardian

upon the board’s request.” Id. at ¶ 16.

       {¶82} The court first reviewed the statutes applicable to the board and concluded

that “a county board of developmental disabilities does not have the statutory authority to

file a motion in the probate court to remove a guardian.” Id. at ¶ 17-44. The court next

reviewed the statutes governing a probate court’s authority over the removal of a

guardian. Id. at ¶ 46-54. It concluded that “the plenary power of the probate court as the

superior guardian allows it to investigate whether a guardian should be removed upon




                                              19
receipt of sufficient information that the guardian is not acting in the ward’s best interest.”

Id. at ¶ 58.

       {¶83} Thus, Spangler involved the board’s standing to file a motion to remove a

guardian and the probate court’s subject matter jurisdiction. The court determined that

the board’s lack of standing did not deprive the probate court of subject matter jurisdiction

over the removal of a guardian. The issue of personal jurisdiction was not involved.

       {¶84} Macedonia also cites the Supreme Court of Ohio’s decision in State ex rel.

Ballard v. O’Donnell, 50 Ohio St.3d 182, 553 N.E.2d 650 (1990), for the proposition that

“a trial court is without jurisdiction to render judgment or to make findings against a person

who is not a party in the court proceedings.”

       {¶85} In Ballard, the plaintiffs brought a breach of contract and fraud action

regarding the purchase of their business. Id. at 182. Mr. Ballard was the attorney who

prepared the documents relating to the incorporation of the entity that was to hold the

purchased business assets. Id. However, Mr. Ballard was not served with summons,

never appeared before the trial court, and was not joined as a defendant. Id. At the

conclusion of the proceedings, the trial court found that the conduct of Mr. Ballard was

“less than professional and potentially criminal” and awarded punitive damages of

$100,000 against him and others. Id.

       {¶86} Mr. Ballard filed for a writ of mandamus, which the Supreme Court of Ohio

allowed. Id. at 183-184. The court found that the trial court was “without jurisdiction to

render judgment against” Mr. Ballard because he “was not a party in the trial court

proceedings, was not served summons, and did not appear before the court.” Id. at 184.

       {¶87} Ballard is readily distinguishable from the facts of this case, since




                                              20
Macedonia instituted the removal proceeding, participated throughout, and vigorously

defended its right to do so.

                                        Due Process

         {¶88} In his third issue for review, Macedonia contends that it was not served with,

or given notice of, any demand for GAL fees prior the trial court’s judgment assessing the

GAL fees to it. Macedonia argues that the trial court’s alleged violation of its due process

rights deprived the trial court of personal jurisdiction over Macedonia.

         {¶89} In support of its position, Macedonia cites Northland Ins. Co. v. Poulos, 7th

Dist. Mahoning No. 06 MA 160, 2007-Ohio-7208, where the Seventh District stated that

“[p]ersonal jurisdiction is dependent on receiving notice of a suit or waiver of such, and it

is true that this aspect of personal jurisdiction implicates the due process clause.” Id. at

¶ 40.

         {¶90} However, Macedonia has quoted Northland out of context. Beginning with

the next sentence of its opinion, the court stated as follows:

         {¶91} “But, this connection does not necessarily make every single due process

issue eternally subject to collateral attack. * * * Rather, it seems to us that typical due

process violations, other than a lack of personal jurisdiction, are voidable but not void.

Otherwise, all entries which could be described as being entered on issues or motions

prior to notice and opportunity to be heard would be subject to attack indefinitely without

the Civ.R. 60(B)(5) limitation of vacation being sought within a reasonable time.” Id. at ¶

40-41.

         {¶92} This court has adopted the Northland court’s position. See Kent v. CDC-

Kent, LLC, 11th Dist. Portage No. 2017-P-0081, 2018-Ohio-3743, ¶ 39, quoting Northland




                                              21
at ¶ 41 (“‘[T]ypical due process violations, other than a lack of personal jurisdiction, are

voidable but not void’”).

       {¶93} Subsequent to Northland, the Seventh District expressly held that “a due

process violation other than a lack of personal jurisdiction, can only render a judgment

voidable and does not render it void.” Home Fed. S. & L. Assn. of Niles v. Keck, 2016-

Ohio-651, 59 N.E.3d 706, ¶ 51 (7th Dist.).

       {¶94} As demonstrated above, the trial court did not lack personal jurisdiction over

Macedonia. Therefore, any due process errors involving the assessment of GAL fees to

Macedonia involved the trial court’s exercise of its jurisdiction, making its judgment

voidable due to alleged error or irregularity, not void.

       {¶95} In sum, the trial court’s alleged errors during the removal proceeding did not

implicate its subject matter jurisdiction or its jurisdiction over the parties. Therefore, its

judgment was not void, only voidable.

       {¶96} Macedonia’s sole assignment of error is without merit.

       {¶97} For the foregoing reasons, the judgment of the Trumbull County Court of

Common Pleas, Probate Division, is affirmed.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                             22